Judgments reversed and a new trial granted with costs to the appellant to abide the event. We find in the record evidence which presented questions of fact for the jury, (1) whether plaintiff's injuries were the result of the negligence by McDonald the crane operator, and (2) whether when plaintiff's injuries were sustained, McDonald was the servant of the defendant Wagner's Steel Erectors, Inc. No opinion.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, THACHER and DYE, JJ. Taking no part: MEDALIE, J.